DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 12/13/2021, with respect to the rejection(s) of claim(s) 1-19 under 103 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith (Pub No.: 2017/0238136).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 14-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-18 of copending Application No. 16/819,337 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are performed to pairwise functions for allocating shared resources in a spectrum shared system (SSS). While the claims in the instant application are directed toward a controller within a SSS and the co-pending claims are directed toward an operating node of a distributed antenna system (DAS), they are performing matched functions that are not considered to be patentably distinct.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinda et al. (US PG Pub 2019/0223025) in view of Smith (Pub No.: 2017/0238136).
As per claim 11, Kakinda et al. teach a method of allocating shared radio resources in a spectrum shared system (SSS), the method comprising: 
obtaining, by a system controller of the SSS, interoperating information from any one of at least one radio service device of the SSS and a node unit of a distributed antenna system (DAS) communicatively connected to the at least one radio service device (i.e., in alternative form) [Kakinda, para. 0131, “the method 500 includes first registering one or more CBSDs 314 with a host SAS 402, 403 per step 502.  As discussed above with respect to FIGS. 4b-1, the CBSD(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 408.  For the purposes of illustration, it will be assumed that each of the registering CBSDs is/are associated with a common network operator (NO) domain 444, although this is not a requirement for practicing the method 500”, Fig. 4c shows a number of CBSDs (or radio service devices) that provide overlapping coverage (see fig. 4C and para. 0119). Step 502 shows that one or more CBSDs may register (or send identification information) to a SAS (or SSS, see para. 0016). The CBSDs provide additional spatial and geographical information to the SAS (see step 504, para. 0132). CBSDs may be indoor or outdoor (see para.  0019).]…and 
allocating, by the system controller of the SSS, the shared radio resources to the at least one radio service device and the (node unit), respectively, based on the interoperating information [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) 
Kakinda et al. do not explicitly teach to allocate the shared radio resources to the at least one radio service device and the DAS.
However, Smith discloses the feature for allocating the shared radio resources to the at least one radio service device and the DAS (Smith see fig. 22; ¶s 0043, 0269, 0270, 0281; The citizens broadband radio service (CBRS) is to be governed by a three-tier authorization mechanism and/or a three-tier spectrum sharing architecture under Spectrum Access System (SAS) control. In para. 0281, …The inclusion and use of an eLBS FID component may greatly improve the determination of the latitude, longitude, and altitude of a CBSD 2202 node and/or its antennas (e.g., in a DAS environment).). Thus, the CBSD in SAS and its antennas in DAS environment is to be governed by a three-tier authorization mechanism and a three-tier spectrum sharing architecture under SAS control or allocation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kakinda et al. and to implement with the feature as taught by Smith for performing spectrum sharing among CBSD(s) and its respective antennas in DAS environment by the Spectrum Access System (SAS).
The motivation would be to improve transmission efficiency.
As per claim 16, Kakinda et al. teach a method of allocating shared radio resources in a spectrum shared system (SSS), the method comprising: 
obtaining, by a system controller of the SSS, virtualized radio service device information from any one of at least one radio service device of the SSS and a node unit of a distributed antenna system (DAS) communicatively connected to the at least one radio service device (i.e., in alternative form) 
allocating, by the system controller of the SSS, the shared radio resources to the at least one radio service device and the (node unit), integrally, based on the virtualized radio service device information [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) implemented by the system (step 512)”, The SAS determines available GAA spectrum for a given area (see step 508, ¶ 0134). In the instance of overlapping CBSDs (which must interoperate), the SAS employs 
Kakinda et al. do not explicitly teach to allocate the shared radio resources to the at least one radio service device and the DAS.
However, Smith discloses the feature for allocating the shared radio resources to the at least one radio service device and the DAS (Smith see fig. 22; ¶s 0043, 0269, 0270, 0281; The citizens broadband radio service (CBRS) is to be governed by a three-tier authorization mechanism and/or a three-tier spectrum sharing architecture under Spectrum Access System (SAS) control. In para. 0281, …The inclusion and use of an eLBS FID component may greatly improve the determination of the latitude, longitude, and altitude of a CBSD 2202 node and/or its antennas (e.g., in a DAS environment).). Thus, the CBSD in SAS and its antennas in DAS environment is to be governed by a three-tier authorization mechanism and a three-tier spectrum sharing architecture under SAS control or allocation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kakinda et al. and to implement with the feature as taught by Smith for performing spectrum sharing among CBSD(s) and its respective antennas in DAS environment by the Spectrum Access System (SAS).
The motivation would be to improve transmission efficiency.

Allowable Subject Matter
Claims 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lou et al. (Pub No.: 2019/0394704).
Lou et al. discloses embodiments relate to spectrum resource sharing management. A first mobile network operator (MNO) network device receives a request for network access from a UE operable to communicate with network devices of a first mobile network operator. The first MNO network device determines whether it has enough bandwidth to meet the UE's request, by determining whether a threshold level of utilization of frequencies in a first frequency range allocated to the first MNO network has been met. In response to a determination that the threshold level has been met, the first MNO network device transmits an electronic token to a second MNO network device in a coverage region of the network device, wherein the electronic token is indicative of a request for authorization to use a frequency in a frequency range that is allocated to a second MNO. The second MNO network device can transmit an authorization for the first MNO network device to use the frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464